Citation Nr: 0833710	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
manifested by root canals, for treatment purposes, as 
secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II with erectile dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent 
for an adjustment disorder with depressed mood, as secondary 
to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an initial higher evaluation for the 
veteran's service-connected acquired psychiatric disorder 
from a non-compensable rating to 10 percent, effective 
November 17, 2006, in a May 2008 rating decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status.


FINDINGS OF FACT

1.  The veteran's dental disorder, claimed as secondary to 
service-connected diabetes mellitus and manifested by root 
canals, does not fall under the categories of compensable 
dental conditions set forth in 38 C.F.R. § 4.150, and the 
veteran does not meet the requirements under 38 C.F.R. § 
17.161 for service connection for the limited purpose of 
receiving VA treatment.

2.  The veteran's diabetes mellitus with erectile dysfunction 
requires the use of insulin and a restricted diet.  The 
veteran's diabetes mellitus does not require the regulation 
of his activities, or cause episodes of ketoacidosis or 
hypoglycemic reactions which have required hospitalization or 
frequent visits to a diabetic care provider.

3.  Since service connection was granted, the veteran does 
not have loss of erectile power and penile deformity; he is 
in receipt of special monthly compensation on account of the 
loss of use of a creative organ.

4.  The veteran's hypertension is not manifested by a history 
of diastolic blood pressure of predominantly 110 or a 
systolic pressure predominantly 200 or more.

5.  An adjustment disorder with depressed mood, as secondary 
to the veteran's service-connected diabetes mellitus, is not 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks





CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental 
disorder, as secondary to diabetes mellitus and manifested by 
root canals, for treatment purposes, is denied.  38 U.S.C.A. 
§§ 1110, 1712, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.381, 17.161 (2007).

2.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus, type II with erectile dysfunction are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.84, 4.119, 
Diagnostic Code 7913, 7522 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for adjustment disorder with depressed mood are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The Court has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VARO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].  Regulations also dictate 
that VA has a duty to assist claimants, essentially providing 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for a dental disorder, and claims for 
initial higher ratings for diabetes mellitus with erectile 
dysfunction, hypertension, and an adjustment disorder with 
depressed mood.  The Board notes that the veteran's claims 
were received in July 2001 and November 2006.  In August 2001 
and July 2007, prior to its adjudication of these claims, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the August 2001 and July 
2007 VCAA notices comport with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

To that end, the VCAA letters in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In March 2003, May 2003 and 
September 2007 rating decisions, the RO granted service 
connection for diabetes mellitus, hypertension, erectile 
dysfunction, and an acquired psychiatric disorder, and the 
issues on appeal concern the claims of entitlement to a 
higher evaluation for these now service-connected 
disabilities.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for diabetes 
mellitus and hypertension in a March 2003 rating decision and 
assigned an initial 20 percent and 10 percent disability 
rating, respectively, effective May 8, 2001 (date of claim).  
In November 2006, the RO recharacterized the veteran's 
diabetes mellitus to include erectile dysfunction and awarded 
special monthly compensation based on loss of use of a 
creative organ from January 5, 2005, and in a September 2007 
rating decision, the RO granted service connection for an 
adjustment disorder with depressed mood at a non-compensable 
rating (later increased to 10 percent disabling in May 2008).  
Therefore, the VCAA letters served their purposes in that 
they provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claims 
have been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran is presumed to be seeking the maximum benefits 
available under the law.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued statements of the case in 
December 2004, November 2006 (supplemental statement of the 
case), and February 2008 which contained, in pertinent part, 
the pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Further, because the Board has concluded that the 
preponderance of the evidence is against service connection 
for a dental disorder, and against the claims for higher 
ratings for diabetes mellitus, erectile dysfunction, 
hypertension, and an adjustment disorder with depressed mood, 
there is no question as to an effective date to be assigned, 
and no further notice is needed.  See Dingess.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In the VA benefits system, however, dental disabilities are 
treated differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  Specifically, with respect to dental 
disabilities, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, 
are not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.161, 3.381.  Veterans 
having a service-connected, non-compensable dental condition 
determined to be the result of combat wounds or other service 
trauma will be eligible for VA dental care on a Class II(a) 
basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during military service.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  
For loss of the teeth, bone loss through trauma or disease 
such as to osteomyelitis must be shown for purposes of 
compensability.  The loss of the alveolar process as a result 
of periodontal disease is not considered disabling.  See Note 
to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Legal authority describes various categories, or classes, of 
eligibility for VA outpatient dental treatment, to include 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a non-compensable service-connected dental 
condition, provided they apply for treatment within 90 days 
or one year after service, dependent on whether service was 
before or after October 1, 1981 (Class II eligibility); those 
having a non-compensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); those who were detained as 
a POW (Class II(b) and Class II(c) eligibility); those who 
made prior applications for, and received, dental treatment 
from VA for non-compensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service (Class 
IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating a 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-
connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rating by reason 
of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran's August 1965 enlistment examination did not 
report any missing teeth.  The veteran's service dental 
records note ongoing dental treatment.  However, the 
veteran's service medical records are negative for dental 
trauma, to include impairment of the mandible, loss of a 
portion of the ramus, or loss of a portion of the maxilla.  
The veteran's June 1969 separation examination does not 
identify any missing teeth.

An undated statement from the veteran's private dental 
provider apparently received in 2006, noted that the 
veteran's overall health, and particularly his diabetes, may 
be a contributing factor to his dental problems.  The 
veteran's provider submitted billing reports that noted 
routine checkups, crowns, root canals, and extractions.

A VA dental examination was provided in August 2007.  The 
examiner noted that the veteran's endodontic therapy was the 
result of advanced dental carries.  It was noted that the 
veteran's dental course was stable, and that he was not 
receiving any dental treatments at the time of his 
examination.  The examiner noted that there was no history of 
dental trauma, no loss of bone of the maxilla, mandible, or 
hard palate, and no evidence of osteoradionecrosis or 
osteomyelitis.  Following a clinical and radiographic 
examination, the examiner stated that the veteran's remaining 
dentition was in good general repair.  It was noted that the 
veteran had lost approximately eight teeth through the years 
to extractions as a result of carious decay rendering the 
teeth non-restorable.  Evidence of extensive restorative 
treatment was noted, as were approximately six teeth that had 
undergone root canals.  There was also evidence of mild 
periodontal disease that had evolved over the years.  

The examiner opined that it was reasonable to conclude that 
diabetes mellitus was a very small contributing factor in 
periodontal disease, but definitely not a causative factor.  
Therefore, the examiner stated that periodontal disease was 
not caused by or a result of the veteran's service-connected 
diabetes mellitus.  As to the veteran's dental carries, the 
examiner stated that dental caries is in no way related to 
diabetes or periodontal disease.  The examiner opined that 
the veteran's dental caries was not caused by or the result 
of the veteran's service-connected diabetes.   The examiner 
went on to note that diabetes was definitely not a causative 
factor for the veteran's root canals.  The examiner noted 
that the primary reason for endodontic therapy was tooth 
decay.  Therefore, the veteran's root canals were in no way 
related to diabetes or periodontal disease.

The Board attaches the most probative value to the VA opinion 
dated in August 2007.  This opinion was well-reasoned, 
detailed, and consistent with other evidence of record, 
including private dental records, and included a review of 
the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The VA 
examiner examined the veteran, reviewed the claims file, 
discussed pertinent medical findings, and described the 
opinion in detail.  The examiner specifically addressed the 
prior evidence of record.  In contrast, the statement from 
the veteran's private dental provider did not indicate a 
review of the veteran's claims file, did not provide a 
rationale to support his opinion, and rendered an opinion 
that was ultimately equivocal in nature.  

Here, there is no evidence of loss of substance of the 
maxilla or mandible; and no evidence of bone loss through 
trauma or disease, such as due to osteomyelitis.  
Consequently, the veteran does not have one of the dental 
disorders listed under 38 C.F.R. § 4.150.  Therefore, there 
is no basis for an award of compensation based on a root 
canal procedure, or any other dental treatment currently of 
record, since his period of active service.

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a non-compensable dental disorder, for the 
sole purpose of establishing VA outpatient dental treatment.  
See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Considering the applicable regulations, the Board finds no 
basis for establishing the veteran's entitlement to VA 
outpatient dental treatment.  First, he does not have an 
adjudicated service-connected dental disability.  Second, he 
did not apply for treatment within one year of discharge as 
required by regulation for veterans discharged before October 
1, 1981.

In addition, the veteran did not have combat wounds of 
record, was not a prisoner of war, does not have a 100 
percent service-connected disability rating, did not apply 
for retroactive benefits, does not have a dental condition 
that has been adjudicated as aggravating a service-connected 
disability, has not been treated for a dental disorder 
professionally determined as necessary for participation in a 
VA vocational rehabilitation program, and is not receiving 
other VA medical care where it has been determined that the 
dental disorder is complicating a medical disorder.  See 38 
U.S.C. § 1712; 38 C.F.R. § 17.161.  Accordingly, the Board 
finds that the criteria for entitlement to VA outpatient 
dental treatment are not met.

When, as here, the law is dispositive of the claim, it must 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown.  The veteran does not have a service-
connected dental disorder for which compensation can be 
afforded.  Further, there is no competent evidence that the 
veteran has irreplaceable missing teeth or that his loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible.  Instead, according to the August 2007 VA 
examination, the veteran has loss of teeth and root canals 
due to dental caries.  Moreover, there is no competent 
evidence, nor does the veteran contend, that he suffered 
inservice injury or disease of the jaw, or any of the other 
conditions listed as compensable dental and oral conditions 
under the rating schedule.  See 38 C.F.R. § 4.150.  
Accordingly, service condition for a dental disorder must be 
denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
dental disorder, manifested by root canals, as secondary to 
his service-connected diabetes mellitus.  The veteran's 
contentions do not place him within the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
and the veteran does not meet the requirements under 38 
C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.

Based on the above, the dental claim must be denied. The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).


Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

As noted, in the case of Fenderson v. West, 12 Vet. App 119 
(1999), the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, such as this one, in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question is 
service-connected.  VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).


Diabetes mellitus, type II 

As an initial matter, the Board notes the veteran has been 
granted separate compensable ratings for peripheral 
neuropathy of the bilateral lower extremities secondary to 
his diabetes.  As separate ratings have been awarded for this 
impairment, and these issues are not on appeal before the 
Board, such impairment will not be discussed herein.  See 38 
C.F.R. § 4.14.

In this case, the veteran contends that his ongoing treatment 
for diabetes mellitus type II is indicative of a higher 
disability rating.  Diabetes mellitus is rated under 
Diagnostic Code 7913, which provides as follows: A 20 percent 
rating is warranted for diabetes requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes 
requiring insulin, restricted diet, and a regulation of 
activities.  A 60 percent rating requires the use of insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A total rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
non-compensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

The veteran's diabetes mellitus was diagnosed in February 
1992.  At that time, the veteran received intensive training 
in diabetes, and he was prescribed medication.

The veteran was afforded a VA examination in March 2003.  He 
denied any activity restrictions at that time.  He also 
denied visual problems, neurologic problems, and urinary 
symptoms.  Erectile problems were reported.  He was taking 
three oral medications daily.  Following the examination, the 
examiner confirmed the diagnosis of diabetes mellitus.

During an additional VA examination in January 2005, the 
veteran reported that his diabetic condition had worsened, 
and that he was now insulin dependent.  He had never been 
hospitalized for diabetes.  The veteran followed a restricted 
diet and tried to exercise in addition to working eight hours 
per day on his feet.  The veteran did not report any visual 
problems, and he had no kidney failure.  Vascular symptoms 
and urinary dysfunction were not reported.  He was diagnosed 
with insulin-dependent diabetes, hypertension, and erectile 
dysfunction.

In April 2006, a report from the veteran's VA examiner noted 
that the veteran's diabetes "requires insulin, restricted 
diet, and regulation of activities."  The examiner failed to 
clarify as to how the veteran's diet was restricted or to 
what degree his activities were regulated.  In the 
"Remarks" section, the examiner noted that the veteran was 
on insulin and oral agents.

The veteran's spouse submitted a statement in November 2006.  
She noted that the veteran's diabetes mellitus, and the 
residuals thereof, warrant an increased disability rating.  
Symptoms such as frequent night-time visits, profuse seating, 
weight loss, erectile dysfunction, and numbness in both feet.

A February 2007 VA examination noted episodes of hypoglycemic 
reactions or ketoacidosis, however those complications had 
never required hospitalization.  The examiner noted that the 
veteran was restricted to a special diet, however he was not 
restricted in his ability to perform strenuous activities.  
Symptoms of diabetic peripheral vascular disease were not 
present.  Intermittent blurred vision was reported.  Erectile 
dysfunction was noted as well.  

Although the veteran maintained in a January 2005 statement 
that his diet was restricted and his activities were 
regulated, the record does not contain any persuasive medical 
evidence to substantiate the latter claim.  The veteran's VA 
outpatient treatment records have been obtained.  These 
records confirm the veteran receives regular medical 
treatment for his diabetes, for which he has been prescribed 
oral medication and insulin injections.  The records also 
confirm that the veteran has been on a restricted diet for 
some time.

While the Board notes that the veteran is now insulin 
dependant, a disability rating of 40 percent would require 
"regulation of activities."  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The Court held in Camacho v. Nicholson that, "In 
order for a claimant to be entitled to a 40% disability 
rating for diabetes under Diagnostic Code 7913, the evidence 
must show that it is medically necessary for the claimant to 
avoid strenuous occupational and recreational activity."  
That is not the case here.  The veteran has not provided any 
clinical evidence revealing a health care provider prescribed 
regulation of strenuous activities due to his diabetes 
mellitus type II.  In fact, an April 2007 VA outpatient 
report encouraged the veteran to exercise as much as 
possible.  Because the Court in Camacho held that "all 
criteria must be met to establish entitlement to a 40 % 
rating," a higher disability evaluation under Diagnostic 
Code 7913 is not warranted.  Id.  

The Board has also considered whether a separate compensable 
evaluation is in order for the veteran's erectile 
dysfunction.  In this regard, pursuant to Diagnostic Code 
7522, a 20 percent rating is warranted where there is 
deformity of the penis with loss of erectile power.  See 
38 C.F.R. § 4.115b (2007).

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. § 
4.115b, DC 7522.

The Board notes that the veteran has already been assigned a 
separate award of special monthly compensation under 38 
C.F.R. § 3.350(a), based on loss of use of a creative organ.  
However, the question before the Board is whether a separate 
schedular compensable rating should be assigned under the 
rating schedule for erectile dysfunction.

Based on the evidence of record, the Board finds that a 
separate compensable evaluation for erectile dysfunction is 
not warranted.  While the veteran has loss of erectile power, 
the medical evidence of record neither indicates nor does the 
veteran contend that he has any deformity of his penis.  When 
examined by VA in January 2005 and March 2007 the veteran's 
erectile dysfunction was noted, but there was no deformity of 
the penis noted.  Likewise, VA outpatient reports and private 
medical records do not reveal any deformity of the penis.  
Without evidence of deformity of the penis, there is no basis 
for the assignment of a separate compensable evaluation for 
his erectile dysfunction.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's diabetes mellitus 
with erectile dysfunction does not require the regulation of 
his activities, or cause episodes of ketoacidosis or 
hypoglycemic reactions which have required hospitalization or 
frequent visits to a diabetic care provider.  As noted above, 
the veteran's erectile dysfunction does not meet the 
requirements for a separate compensable rating.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Hypertension

Although the veteran's service medical records do not reveal 
complaints, diagnosis, or treatment for hypertension, the RO 
awarded service connection for hypertension as secondary to 
diabetes mellitus in a March 2003 rating decision.  In this 
case, the veteran disagreed with the originally-assigned, 10 
percent disability rating on the basis that his hypertension 
had increased significantly since his original diagnosis.  A 
review of his post-service medical records confirms that the 
veteran has a diagnosis of hypertension and that his 
hypertension is treated with medication.  

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) may be 
assigned a 10 percent evaluation where the diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more.  Lastly, a 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.

Hypertension was noted during a March 2003 VA examination as 
a disability that was secondary to diabetes mellitus.  At 
that time, his blood pressure was 142/78, 140/78, and 138/74.  

During a March 2007 VA examination, the veteran's blood 
pressure was 122/82, 128/84, and 132/84.  It was noted that 
the veteran experienced a lack of stamina and weakness due to 
his hypertension.  Later that month, the veteran's blood 
pressure was 154/81 and 149/86.

In April 2007, the veteran's blood pressure readings were 
146/76 and 140/70.  A July 2007 VA outpatient report noted 
that the veteran was taking medication to control his 
hypertension.  At that time, his blood pressure was 140/70.  

The veteran's blood pressure readings were 130/72, 136/74, 
129/74, 156/72, and 131/68 in June 2008.  In July 2008, the 
veteran's blood pressure was 147/64, 150/72, 144/80, and 
144/72.  Additional medical records reporting blood pressure 
readings indicate that, although the veteran takes medication 
regularly for his hypertension, he does not have a history of 
diastolic pressure of predominantly 100 or more.  

In light of the lack of medical evidence indicating that the 
veteran has a history of diastolic pressure of predominantly 
110 or more; or systolic pressure predominantly 200 or more, 
the assignment of a disability rating of 10 percent for the 
veteran's hypertension is appropriate.  Therefore, the 
veteran's request for an increased rating must be denied.

The preponderance of the evidence is against finding that the 
veteran's hypertension has increased to warrant a higher 
rating evaluation.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


Adjustment disorder with depressed mood

Service connection for adjustment disorder with depressed 
mood (claimed as a mental disorder) was granted by the RO in 
a September 2007 rating decision.  The veteran's psychiatric 
disability was assigned a non-compensable disability rating.  
The veteran filed a notice of disagreement in December 2007 
to express his dissatisfaction with the non-compensable 
rating.  In May 2008, the RO increased the veteran's 
disability rating to 10 percent, effective November 17, 2006.

The veteran's psychiatric disorder is currently rated under 
Diagnostic Code 9411 which in turn refers to the general 
schedule for psychiatric disability.  Under this schedule, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

In support of his claim, the veteran submitted private 
medical records from T.G.W., M.D.  A report from April 2003 
noted that the veteran was alert, coherent, and oriented.  
Chronic depression was noted, and Paxil was prescribed.  It 
was further noted that the veteran's sleep disturbance was 
severe, but that this back pain and prostititis may be 
contributing factors.

The statement from the veteran's spouse, dated in November 
2006, which stated that the veteran's diabetes mellitus has 
caused psychological symptoms which exceed his current 
disability rating.  She noted mild depression, at times the 
result of controlling his blood sugar, and constant problems 
as a result of his erectile dysfunction.

The veteran was provided a VA psychiatric examination in 
August 2007.  The examiner noted a review of the veteran's 
claims file.  At that time, the veteran reported that he was 
not functioning properly and that he had intermittent 
suicidal ideation.  However, he denied any plan or intent.  
He claimed that his family and faith in God were his barriers 
to suicide.  He stated that he felt melancholy on a weekly 
basis, and that feeling lasted a few moments.  He sometimes 
slept for 2 - 4 hours per night due to ruminative thoughts.  
He noted a decrease in his appetite.  He stated that he was 
upset due to his controlled diet.  He also noted crying 
spells and feelings of hopelessness and worthlessness.  He 
denied problems with concentration.  

During the interview, he presented as cooperative and relaxed 
with clear, coherent speech and unremarkable psychomotor 
activity.  His affect was blunted, and he described his mood 
as a 6 out of 10.  His attention was intact, he was oriented 
to person, place, and time, his thought process and content 
were unremarkable, and he did not report any delusions or 
hallucinations.  Impulse control was good.  No panic attacks 
were reported.  Although the veteran admitted to suicidal 
thoughts, he denied homicidal thoughts.  He also denied 
obsessive or ritualistic behavior and episodes of violence.  
He was able to maintain minimum personal hygiene and his 
problems did not affect his activities of daily living.

The veteran worked for the postal service as a custodian.  He 
worked full-time, and he had held his position for a period 
of 10 - 20 years.  The veteran reported three weeks of lost 
time from work during the previous 12-month period.  He noted 
that missed work was due to doctor's appointments and 
illnesses.  Prior to his stint with the postal service, he 
worked as a custodian for the VA Medical Center in Lexington 
for two years and as a custodian with the Army Depot for two 
years.  According to the examiner, increased absenteeism was 
the primary problem related to the veteran's occupational 
functioning.

The veteran had been married to the same woman, his first and 
only wife, for 39 years.  He described his marriage as 
"good" and noted that his spouse was helpful with his 
diabetic care.  His erectile dysfunction has had an effect on 
their marriage.  He also claimed to have a good relationship 
with his sons, noting that they talked all the time.  He 
stated that, although his best friend died four years prior, 
he liked to play cards with friends after work, go to church, 
play guitar, and sing.  The veteran reported a fairly full 
life, a good marriage, friendships, and leisure pursuits.  

Ultimately, the veteran was diagnosed with adjustment 
disorder with depressed mood.  A GAF score of 80 was 
assigned.  The examiner stated that the veteran described 
periods of depressed mood related to his erectile 
dysfunction.  However, the examiner noted that the veteran's 
depressed mood was mild.  He stated that the veteran's 
depressed mood was also likely related to the death of his 
best friend and the death of his daughter.

As noted above, to warrant a 30 percent disability rating for 
a psychiatric disorder, the veteran's disability would be 
manifested by such symptoms as occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  Private treatment 
reports noted chronic depression and severe sleep 
disturbance.  During his examination, the veteran denied 
problems with concentration and cognitive dysfunction was not 
noted.  The veteran did not report panic attacks.  
Suspiciousness was not reported.  Social impairment was not 
evident, as the veteran maintained a good relationship with 
his wife and sons, spent time with friends, went to church, 
and pursued leisure activities.  Although intermittent 
suicidal ideation was reported, the veteran denied intent or 
a plan.  Further, the examiner assigned a GAF score of 80, 
failing to rise to the level of even moderate symptomatology.    

Although the veteran reported missing three weeks of work in 
the past year, he attributed that missed time to illnesses 
and doctor's appointments.  The examiner found that the 
veteran's psychiatric disorder was not indicative of symptoms 
that were transient or mild with a decrease in work 
efficiency and his ability to perform occupational tasks 
during periods of significant stress which is required for a 
10 percent rating.

In sum, the veteran's occupational and social dysfunction are 
not indicative of an impairment so significant that a rating 
increase is warranted.  Further, the veteran has not been 
shown to have occupational impairment, as a result of his 
psychiatric disorder, to the level contemplated by a 30 
percent disability rating.  Although his private physician 
noted chronic depression, his recent VA examination noted 
mild depression and a GAF score of 80.  Therefore, the 
veteran's adjustment disorder with depressed mood does not 
meet the criteria necessary for a 30 percent disability 
rating. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, a rating in excess of 10 percent for 
an adjustment disorder with depressed mood is denied.  


ORDER

Entitlement to service connection for a dental disorder 
manifested by root canals, for treatment purposes, as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II with erectile dysfunction is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
an adjustment disorder with depressed mood, as secondary to 
service-connected diabetes mellitus, type II, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


